Citation Nr: 0737806	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  99-21 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for his daughter.


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1961 to 
July 1967.  The appellant is the ex-spouse of the veteran and 
the mother of the veteran's daughter.  She is unrepresented 
in this matter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 special apportionment 
decision of the Atlanta, Georgia Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an 
apportionment of the veteran's compensation benefits in favor 
of his daughter.  This case was remanded by the Board in 
March 2005 for proper notice.


FINDINGS OF FACT

1.  The appellant and the veteran were married in November 
1982.  That marriage was dissolved by court decree in October 
1990.

2.  During this marriage, the appellant and the veteran had 
one child, who was a minor at the time the claim for 
apportionment was filed.

3.  Based upon documents submitted by the veteran and the 
appellant, VA issued a July 1998 administrative decision 
finding that a marriage by reputation existed between the 
parties since June 1996.  In October 1998, the veteran filed 
a notice that the appellant was longer his common law spouse.

4.  As of February 1998, the veteran was receiving 
compensation for service-connected disabilities at a combined 
rating of 70 percent, including additional compensation for 
his child.

5.  During the relevant period of time, the appellant was the 
custodial parent of the child on whose behalf this claim for 
apportionment was made.

6.  The October 1990 divorce decree did not include a child 
support order and named the appellant as the sole responsible 
parent.  To date, an order for child support has not been 
submitted.

7.  The evidence of record shows that any apportionment of 
the veteran's benefits would cause undue hardship to the 
veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits are not met. 38 U.S.C.A. §§ 
5107, 5307 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.450, 3.451, 3.452, 3.458 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children. 38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any veteran may be apportioned if the veteran is 
not residing with his spouse or children, and the veteran is 
not reasonably discharging his responsibility the spouse's or 
children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 
3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was apparently designed to provide for an apportionment in 
situations where a veteran is reasonably discharging his 
responsibility for the support of any claimant who might be 
entitled to a "general" apportionment, but special 
circumstances exist which warrant giving "dependents" 
additional support.

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or 
dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. 
§§ 3.450(a)(1)(ii), 3.451.

The appellant filed a claim for apportionment in September 
1998 on behalf of the veteran's daughter who was a minor 
child at that time.  She was born in September 1983.  Thus, 
at this time, she has reached the age of 18, and there is no 
evidence that she is currently claimed as a dependent.

As of February 1998, the veteran was receiving VA 
compensation for multiple service-connected disabilities at a 
combined rate of 70 percent.  The veteran's compensation also 
included additional amounts for his dependents, including his 
daughter.

The appellant and veteran were first married in November 1982 
and divorced by a court decree in October 1990.  Pursuant to 
that divorce decree, the appellant was to be the custodial 
parent of their daughter, with sole parental responsibility.  
There was no requirement for the veteran to pay child support 
in the original order, but the court reserved jurisdiction 
over that issue.  Pursuant to a July 1998 VA administrative 
decision, the veteran and the appellant were found to be 
married by reputation since June 1996.  In October 1998, the 
veteran filed a notice that the he was no longer living with 
the appellant, and that she was no longer his common law 
spouse.  The evidence shows that the child lived primarily 
with the appellant at all relevant times.

The income and expenses information submitted by the 
appellant in December 1998 shows that the monthly net salary 
income for the household in which the child regularly resided 
was $1,234.00.  No other income was reported.  The appellant 
stated her and the child's monthly expenses were $1,550 for a 
monthly net deficit of $ 316.  Also in December 1998, the 
veteran provided income and expenses information that shows 
his monthly combined income totaled $1141 and his monthly 
expenses totaled $1042.40, for a monthly net income of 
$98.60.  However, the veteran also reported that he had 
$520.00 in outstanding arrears for other bills at the time.  

In January 1999, the veteran reported that he had filed for 
Chapter 13 bankruptcy.  He indicated that his additional 
expenses included a Chapter 13 payment of $107 per month and 
health insurance of $110.67 per month.  The veteran also 
stated that he had given his daughter $1788.63 since July 
1998.  In August 1999, the veteran reported his totally 
monthly income to be $1893.00, which included $971 from VA 
and $722 from the Social Security Administration (SSA).  

The veteran's daughter provided a statement in August 1999, 
while she was still a minor, stating that she had received 
$180.00 from her father and various clothing items, to date.  

In January 2001, the veteran reported his monthly income as 
$2955, and his monthly expenses to be $1730, for a monthly 
net income of $1225.  His expenses included a $100 monthly 
payment to his daughter.  In October 2006, the veteran 
indicated that his monthly income as $2983.50, and his 
monthly expenses were $2986.00, for a monthly deficit of 
$3.50.  He indicated that he did not provide child support 
for his daughter since she attained the age of 23.  

The Board finds that apportionment of the veteran's VA 
benefits would create a hardship on the veteran.  Even though 
the veteran received additional VA compensation for his 
daughter, a court decree of child support had never been 
entered.  The veteran claims to have provided his daughter 
with an average amount of $256 a month from July 1998 to 
January 1999, and $100.00 a month thereafter, until she 
reached her majority.  She reached the age of majority in 
September 2001.  The appellant disputed the veteran's 
statements concerning child support through August 1999, but 
has not contacted VA or submitted any additional evidence 
since that time.  

The veteran's average monthly income in 1999 was $1,417.  He 
reported monthly expenses of $1,259.67, for a monthly net 
income of $157.33.  To require the veteran to pay additional 
support for his and the appellant's daughter would strain the 
veteran's already limited financial means, with little 
benefit to the daughter.  

For the foregoing reasons, the Board finds that the evidence 
is against the appellant's claim of an apportionment of the 
veteran's VA benefits and the appeal must, therefore, be 
denied.

As a final matter, the Board notes that 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  The record reflects that the 
appellant and the veteran were provided letters in November 
2005, pursuant to the Board's March 2005 remand order, that 
notified them of the information and evidence necessary to 
adjudicate the appellant's claim for apportionment and that 
they were responsible for providing the requested information 
and evidence.  The letters advised them of what specific 
information and evidence was needed to adjudicate the claim, 
all of which could only be provided by them.  In this way, 
they were advised of the need to submit any evidence in their 
possession that pertains to the claim.  While the veteran 
responded to this letter in October 2006, the appellant did 
not.  Thus, the Board finds that any duty upon it to notify 
and assist the appellant and veteran in this matter has been 
satisfied. 


ORDER

Entitlement to an apportionment of the veteran's VA benefits 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


